*969OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLE.
" En el presente caso me veo obligado a disentir de la opi-nión de la mayoría del tribunal.
Es cierto, como expresa G-alindo, que cada permuta ori-gina dos transferencias de dominio,, pero sostener que la per-muta da lugar a dos inscripciones es prácticamente girar en un círculo vicioso. La permuta no es suficiente por sí para producir inscripciones en el registro. La Ley Hipotecaria exige que se cumpla con ciertos requisitos antes de que pueda hacerse cualesquiera inscripciones, siendo uno de los más esenciales.de estos requisitos, que la escritura se baya pre-sentado al registro para su inscripción. Si Juan adquiere la finca A mediante permuta con Pedro y solicita la inscripción a su nombre de dicha finca, no es cierto que dicha solicitud por parte de Juan produce una inscripción en el registro a favor de Pedro, de la finca B que ha sido traspasada por permuta. Para que Pedro pueda obtener una inscripción a su favor, debe presentar la correspondiente escritura al regis-trador.
El registrador es el agente de la persona que solicita la inscripción, y es a las personas que inscriben sus derechos de propiedad a las que la Ley Plipotecaria favorece, convir-tiendo al registrador en un agente de las mismas. Creo que esto resulta evidente de un examen que se haga de los varios artículos de la Ley Hipotecaria, de los cuales citaré algunos.
El artículo 3 de la Ley Hipotecaria preceptúa que para que pueda llevarse a cabo la inscripción de una finca es nece-sario que el título conste en un documento público, y este con-cepto de documento público de ningún modo puede incluir o comprender las manifestaciones hechas en un asiento de inscripción de una finca distinta, inscrita bajo número propio independiente.
•El artículo 9 de la misma ley establece los requisitos que debe comprender los asientos de inscripción y entre ellos cita el nombre de la persona a favor de quien se hace la ins-*970cripción y la fecha de la presentación del documento en el registro, o sea el nombre de la persona que solicite del regis-trador que se extienda el asiento de inscripción.
El artículo 13 de la misma Ley Hipotecaria de una manera expresa se refiere a' la inscripción de determinadas servi-dumbres y esto demuestra claramente que el legislador ha sabido emplear palabras concretas y específicas cuando quiere imponer un deber adicional al registrador.
El artículo 23 de la misma ley, y éste es uno de los más importantes, prevee que los títulos mencionados en los artí-culos 2 y 5 de dicha ley que no hayan sido debidamente ins-critos o anotados no pueden perjudicar a tercero. Para que un tercero pueda ser' perjudicado por un título inscrito es necesario que la inscripción de ese título se haya hecho a petición de parte legítima o de oficio por el registrador, en cumplimiento de un mandato claro y terminante de la Ley Hipotecaria. Los consejos que puedan dar los comentaris-tas pueden ser muy atendibles cuando se trata de un asiento sin importancia, de mera tramitación, pero nunca cuando pueden producir el efecto gravísimo de,perjudicar a un ter-cero anulándole los derechos adquiridos en virtud de un con-trato de venta otorgado por la persona que según el regis-tro tenía la finca a su favor. La Ley Hipotecaria no es más que una serie de conceptos encaminados a proteger a terce-ros y no existe ni en la letra ni en su espíritu declaración al-guna que obligue a un registrador a trasladar un asiento o una anotación que perjudique y anule los derechos de un tercero.
El artículo 25 de dicha ley dispone que los títulos inscri-tos perjudican a tercero desde la fecha de su inscripción.
Estudiando ahora las anotaciones, y téngase presente que no nos referimos a esas anotaciones claramente definidas y ordenadas en la Ley Hipotecária cuando se trata de descrip-ción de finca o de otra semejantes, vemos que la Ley Hipo-tecaria tal como fué redactada originalmente no contiene pre-cepto alguno que imponga al registrador de trasladar ano-*971tación alguna hasta que se le solicite en debida forma, y dicha ley le exige al registrador qne extienda una anotación sin petición de parte interesada, únicamente cuando deniegue la inscripción de un documento.
En el caso de autos es evidente.que el registrador no tenía la obligación de trasladar la nota que ha servido de base para denegar la inscripción del documento objeto de éste recurso. El recurrente teniendo como tiene el carácter de tercero úni-camente puede ser perjudicado por las inscripciones o ano-taciones debidamente hechas, máxime si se tiene en cuenta que la ley no impone a un comprador el deber de examinar todos los libros del registro.
Las únicas notas marginales a las cuales hace referencia el reglamento de la Ley Hipotecaria, están expresadas en los artículos 81, 82, 158, 179 y 229, de los cuales los dos primeros artículos han sido derogados por la ley de 1902. En casi todos los artículos citados anteriormente, la ley expresamente le dice al registrador lo que tiene que hacer, siendo de aplica-ción la máxima expressio umius est exclusio alterius. Ade-más, en los artículos 11 y 16 de la Ley Hipotecaria se hace especial mención acerca de las permutas, según los cuales se ve que la legislatura tuvo en cuenta las permutas, y esto, no obstante, ni en dichos artículos ni en ninguna otra parte de la ley se exige al registrador que lleve a afecto la nota marginal que ha dado origen a esta apelación.
Sosteng*o que la anotación hecha por el registrador sin que fuera solicitada por ninguna persona ni autorizada por la ley es enteramente nula. Y el caso no varía por el hecho de que se hagan en el registro ciertas anotaciones que no están autorizadas, pues un tercero no está obligado a ir al registro para cerciorarse si se han hecho anotaciones, pero si no lo hace, será castigado de acuerdo con la Ley Hipotecaria por cualquier inscripción o anotación que se haya hecho debi-damente en su contra. Pero según hemos dicho anterior-mente, la inscripción debe ser hecha debidamente por el registrador.
*972En realidad deben esistir algunas razones por las cuales Doña Adelina Ramos nunca inscribió su finca permutada con Emilia Llabrés y Ramos, y puede ser que esta última fuera ■en la época en que Rizo la venta a Rafael Roca, la dueña de la finca que trató de traspasar. Si ella Rizo primeramente una permuta de la finca con Adelina Ramos ,y luego vendió fraudulentamente dicha finca a Rafael Roca, el acto .relativo a la venta hecha a Roca, sería un delito castigado por el Código Penal de Puerto Rico, en su artículo 471. La pre-sunción de inocencia está en contra de tal teoría.
Se ha sugerido que si bien Rafael Roca y Roca que es el recurrente en este caso puede ser tercero y con derecho a inscribir su finca en el registro, sin embargo, la anotación preventiva hecha por el registrador tendría que ser cancelada ■primeramente; pero puede contestarse este argumento con ■el mismo razonamiento anterior. El artículo 82 de la Ley Hipotecaria dispone que “las inscripciones o anotaciones pre-ventivas hechas en virtud de escritura pública, no se cance-larán, etc.,” pero la inscripción de que .habla dicho artículo es aquella que se hace por virtud de escritura pública y no por virtud de los actos voluntarios del registrador. Habiendo sido presentado este caso a la consideración de este tribunal me-diante un recurso gubernativo, la corte debió haber ordenado al registrador que procediera a hacer la inscripción de la ■escritura presentada, y de ser necesario, cancelar la nota marginal que fué hecha indebidamente.